DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/21 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over unpatentable over Foote 3,190,089 (hereafter Foote) in view of Peot 2008/0209962 (hereafter Peot) and JP2004-207036A (hereafter JP036).

Foote teaches a combination lock (Figs. 1-5), comprising: a latch (35) movably mounted to a housing (50) of the combination lock, the latch movable between a locked position and an unlocked position (Figs. 5,6); wherein the combination lock is a key-controlled combination changing permutation lock (Title); a button (56’; Figs. 3,4) extending away from a rear exterior surface of the housing (Fig.4) in a first direction rearwardly away from the rear exterior surface, wherein the button is depressed in order to change the combination of the combination lock.
Firstly, Foote fails to teach a bolt movably mounted to the housing of the combination lock, the bolt movable between a first position and a second position, the bolt engaging the latch in the first position such that movement of the latch from the locked position to the unlocked position is prevented.
However, Peot clearly teaches a similar improved combination lock comprising a rotary latch (25) and bolt (27) therefor, wherein the bolt movably mounted to the housing of the combination lock, the bolt movable between a first position and a second position, the bolt engaging the latch in the first position such that movement of the latch from the locked position to the unlocked position is prevented.
And further Foote fails to teach “a button protection feature located on only one side of the button and extending rearwardly away from the rear exterior surface of the housing in the first direction proximate to the button and wherein the button protection feature extends farther away from the rear exterior surface of the housing in the first direction than the button , wherein the button protection feature prevents inadvertent actuation of the button due to articles stored in a locker when the combination lock is secured to a locker door of the locker and the combination lock is operated using a master key”.   
However, JP036 teaches a well known button protection feature located on only one side of the button (Fig.4 embodiment - pushbutton guard (101) extending beyond pushbutton 100), which when provided with the button of Foote extending rearwardly away from the rear exterior 
It would have been obvious to one of ordinary skill in the art to modify the combination lock of Foote by providing a bolt as taught by Peot and a button protection feature as taught by JP036 as is well known in protecting input devices in current technology to be advantageous in enhancing the security of the lock. 
It is further noted that the button protection feature (101) is located on one side of the button (100) and the inclusion of another collar portion (103) located on another side of the button does not preclude that fact.
Re Claim 2.
Foote as modified by Peot teaches the combination lock as in claim 1, wherein the latch is spring biased into the unlocked position and the latch is partially received within a portion of the housing.
Re Claim 3.
Foote as modified by Peot teaches the combination lock as in claim 2, wherein the bolt is spring biased into the first position.
Re Claim 4.
Foote as modified by Peot teaches the combination lock as in claim 1, wherein the bolt is spring biased into the first position.
Re Claim 5.
Foote as modified by Peot teaches the combination lock as in claim 1, wherein the latch is a rotary latch that rotates in a first plane between the locked and unlocked positions and the bolt moves in a second plane different from the first plane as the bolt moves between the first and second positions.
Re Claim 6.

Re Claim 7.
Foote as modified by Peot and JP036 teaches the combination lock as in claim 1, wherein the button protection feature (Fig.4; 101) has an angled surface (at the cutout 101a) and is positioned proximate to one side of the button (100).
Re Claim 8.
Foote as modified by Peot and JP036 teaches the combination lock as in claim 1, wherein the button protection feature (Fig.4; 101) is located proximate to a portion of a periphery of an opening in the housing receiving button (100).
Re Claim 9.
Foote as modified by Peot and JP036 teaches the combination lock as in claim 8, wherein the button protection feature (Fig.4; 101) has an angled surface (at the cutout 101a) and is positioned proximate to one side of the button (100).
Re Claim 10.
As discussed above with respect to claims 1-9, Foote as modified by Peot and JP036 teaches a locker (Foote Fig.1; 30), comprising: a door (Foote 31) pivotally mounted to a frame of the locker, the door having a front surface and a rear surface; a hasp (Foote Fig.4; 32-34) secured to the fame; a combination lock (Foote 36) mounted to the door (Foote Fig.1), the combination lock comprising: a latch (35) movably mounted to a housing of the combination lock, the latch movable between a locked position and an unlocked position; and a bolt (Peot 27) movably mounted to the housing of the combination lock, the bolt movable between a first position and a second position, the bolt engaging the latch in the first position such that movement of the latch from the locked position to the unlocked position is prevented, wherein the combination lock is a key-controlled combination changing permutation lock; a button (Foote 56’) extending away  , wherein the button protection feature prevents inadvertent actuation of the button due to articles stored in the locker when the combination lock is secured to the door of the locker and the combination lock is operated using a master key.
It would have been obvious to one of ordinary skill in the art to modify the combination lock of Foote by providing a bolt as taught by Peot and a button protection feature as taught by JP036 as is well known in protecting buttons and to be advantageous in enhancing the security of the lock. 
Re Claim 11.
Foote as modified by Peot and JP036 teaches the locker as in claim 10, wherein the latch is spring biased into the unlocked position and the latch is partially received within a portion of the housing.
Re Claim 12.
Foote as modified by Peot and JP036 teaches the locker as in claim 11, wherein the bolt is spring biased into the first position.
Re Claim 13.
Foote as modified by Peot and JP036 teaches the locker as in claim 10, wherein the latch engages the hasp and the bolt only engages the latch.
Re Claim 14.
Foote as modified by Peot and JP036 teaches the locker as in claim 10, wherein the latch is a rotary latch (Peot 25) that rotates in a first plane between the locked and unlocked positions and 
Re Claim 15.
Foote as modified by Peot and JP036 teaches the locker as in claim 10, wherein the button protection feature (JP036 - 101) has an angled surface and is positioned proximate to one side of the button (100).
Re Claim 16.
Foote as modified by Peot and JP036 teaches the locker as in claim 10, wherein the button protection feature (JP036 -101) is located proximate to a portion of a periphery of an opening in the housing receiving button (100).
Re Claim 17.
Foote as modified by Peot and JP036 teaches the locker as in claim 16, wherein the button protection feature (JP036-101) has an angled surface and is positioned proximate to one side of the button (100).
Re Claim 18.
As discussed above with respect to claims 1-9, Foote as modified by Peot and JP036 teaches a method of protecting a combination changing button of a combination lock, the method comprising: biasing a movably mounted latch into an unlocked position, the movably mounted latch being mounted to a housing of the combination lock and is configured for movement between a locked position and the unlocked position; biasing a bolt into a first position, the bolt being configured for movement between the first position and a second position, the bolt engaging the latch in the first position such that movement of the latch from the locked position to the unlocked position is prevented, wherein the bolt is movably mounted to the housing of the combination lock and wherein the combination lock is a key-controlled combination changing permutation lock; changing a combination of the combination lock by depressing a button extending away from a rear exterior surface of the housing in a first direction towards the preventing the button from being inadvertently depressed towards the rear surface of the housing in the second direction by articles stored in a locker when the combination lock is secured to a locker door of the locker and the combination lock is operated using a master key by locating a button protection feature (JP036 -101) located on only one side of the button and on the rear surface of the housing (Foote Fig.3), the button protection feature extending rearwardly away from the rear exterior surface of the housing in the first direction proximate to the button, wherein the button protection feature extends farther away from the rear exterior surface of the housing in the first direction than the button (JP036;  Fig.4 ; 101 extends beyond button 100).
It would have been obvious to one of ordinary skill in the art to modify the combination lock of Foote by providing a bolt as taught by Peot and a button protection feature as taught by JP036 as is well known in protecting buttons and to be advantageous in enhancing the security of the lock. It is noted that the functionality of the claimed projection feature is taught by the guard/button protection projection (101) of JP036 to prevent accidental actuation of the switch button (100).
Re Claim 19.
As discussed above with respect to claims 1-9, Foote as modified by Peot and JP036 teaches the method as in claim 18, wherein the button protection feature (JP036 -101) is located proximate to a portion of a periphery of an opening in the housing receiving button (100).
Re Claim 20.
As discussed above with respect to claims 1-9, Foote as modified by Peot and JP036 teaches the method as in claim 18, wherein the button protection feature (101) has an angled surface and is positioned proximate to one side of the button (100).

Response to Arguments
Applicant's arguments filed 3/29/21 have been fully considered but they are not persuasive. 
As set forth in the rejection above, it is respectfully submitted that the combination of Foote, Peot and JP036 teaches the claimed invention.
It is respectfully submitted that Foote clearly teaches the button (56’) on the rear surface of the lock housing, “extending away from the rear surface of the housing”, therefore the button protection feature would necessarily be mounted around the button on the rear surface. The newly cited and applied JP036 secondary teaching is merely used to provide a button protection feature on an existing button (Foote 56’ on the rear surface), not to teach the button itself or the disposition or location of the button. The rejection is simply modifying the rear button of Foote with a protection feature as taught by JP036. In response to applicant’s arguments, it is further noted that the functionality of the button protection feature is clearly taught by JP036 for preventing inadvertent actuation of the button, as well as evidenced by the newly cited references. With respect to method claim 18, the functionality of the button protection feature is deemed to be taught under 35 USC 103 such that one of ordinary skill in the art would have recognized the inherent functionality of the structure of JP036.
Accordingly, claims 1-20 stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note especially, the button protection features of US 4,074,602, 5,134,259.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/            Primary Examiner, Art Unit 3673